DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the application filed December 17, 2020.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because there is no reference character for the plurality of pixels.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 11 is objected to because of the following informalities:  
“scanline” should have been scan line in line 6;
“the routing area.” should have been the routing area; in line 4.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1  and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, which is bypassed by at least one data line and scan line, the routing area or the camera see-through area?
In regard to claim 11, are the plurality of pixel and the plurality of sub-pixels the same?
Claims 2-10 are rejected as being dependent upon rejected claim 1.
Claims 12-19 are rejected as being dependent upon rejected claim 11.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-9, 11-12 and 15-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2020/0144352 A1). 
In regard to claim 1, Lee et al. teach a display device 1, comprising: a camera see-through area OA which includes a camera module 20 disposed therein; a routing area NDA1 disposed in a vicinity of the camera see-through area OA and bypassed by at least one data line DL and scan line SIL/SWL; and a pixel area DA including the camera see-through area OA, the routing area NDA1 and a plurality of sub- pixels P that has an organic light emitting diode OLED and a cathode 230 disposed therein (Figures 1-2, 5, 7B and 8, pages 1-2, 5, 7B and 8, paragraphs [0054]-[0158]).
In regard to claim 2, Lee et al. teach the plurality of sub-pixels P not disposed in the camera see-through area OA (Figures 1-2, 5, 7B and 8, pages 1-2, 5, 7B and 8, paragraphs [0054]-[0158]).
In regard to claim 3, Lee et al. the plurality of sub-pixels P not disposed in the routing area NDA1 (Figures 1-2, 5, 7B and 8, pages 1-2, 5, 7B and 8, paragraphs [0054]-[0158]).
In regard to claim 4, Lee et al. teach a first inorganic encapsulation layer 310’ covering the pixel area DA; a foreign material cover layer 320’ on the first inorganic encapsulation layer 310’; and a second inorganic encapsulation layer 330’ on the foreign material cover layer 320’ (Figures 1-2, 4A-5, 7B and 8, pages 1-2, 5, 7B and 8, paragraphs [0054]-[0158]).
In regard to claim 7, Lee et al. teach the camera see-through area OA not including the organic light emitting diode OLED (Figures 1-2, 5, 7B and 8, pages 1-2, 5, 7B and 8, paragraphs [0054]-[0158]). 
In regard to claim 8, Lee et al. teach the camera see-through area OA not including the cathode 230 (Figures 1-2, 5, 7B and 8, pages 1-2, 5, 7B and 8, paragraphs [0054]-[0158]).
In regard to claim 9, Lee et al. teach the cathode 230 being a translucent electrode (Figures 1-2, 5, 7B and 8, pages 1-2, 5, 7B and 8, paragraphs [0054]-[0158]).
In regard to claim 11, Lee et al. teach a display device 1, comprising:  a plurality of pixels each including a camera see-through area OA, a routing area NDA1 disposed in a vicinity of the camera see-through area OA and a plurality of sub-pixels P not disposed in the camera see-through area OA and the routing area NDA1. a plurality of data lines DL and scan lines SIL/SWI crossing one another, at least one data line DL and one scanline SIL/SWI bypassing the routing area NDA1; a camera module 20 disposed in the camera see-through area OA; a first inorganic encapsulation layer 310’ covering the a plurality of pixels; and a foreign material cover layer 320’ disposed on the first inorganic encapsulation layer 310’ (Figures 1-2, 5, 7B and 8, pages 1-2, 5, 7B and 8, paragraphs [0054]-[0158]).
In regard to claim 12, Lee et al. teach a second inorganic encapsulation layer 330’ disposed on the foreign material cover layer 320’ (Figures 1-2, 5, 7B and 8, pages 1-2, 5, 7B and 8, paragraphs [0054]-[0158]).
In regard to claim 16, Lee et al. teach the camera see-through area OA not including an organic light emitting diode OLED (Figures 1-2, 5, 7B and 8, pages 1-2, 5, 7B and 8, paragraphs [0054]-[0158]).
In regard to claim 17, Lee et al. teach the camera see-through area OA not including a cathode 230 (Figures 1-2, 5, 7B and 8, pages 1-2, 5, 7B and 8, paragraphs [0054]-[0158]).
In regard to claim 18, Lee et al. teach the cathode 230 including a translucent electrode (Figures 1-2, 5, 7B and 8, pages 1-2, 5, 7B and 8, paragraphs [0054]-[0158]).


Allowable Subject Matter
Claims 5-6,10, 13-14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 15 is objected to as being dependent upon objected claim 14.

Claims 13-15 and 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to display devices:
Kim (US 2020/0144535 A1)		Kim et al. (US 2019/0392767 A1)
Lee et al. (US 2017/0032735 A1)		Lee et al. (US 2020/0044006 A1)
Park et al. (US 2020/0168850 A1)	Seo et al. (US 2020/0159369 A1)
Won et al. (US 2020/0194714 A1)	Yun et al. (US 2020/0127231 A1)
Zha (US 2022/0005920 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDA M SOWARD whose telephone number is (571)272-1845. The examiner can normally be reached Monday through Thursday, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A. Feeney can be reached on 571-570-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



IMS
September 19, 2022
/IDA M SOWARD/Primary Examiner, Art Unit 2822